      Case 4:18-cv-01044-HSG Document 263-1 Filed 08/20/19 Page 1 of 4



 1 Ann McFarland Draper (Bar No. 065669)
   courts@draperlaw.net
 2 Draper Law Offices
   75 Broadway, Suite 202
 3 San Francisco, California 94111
   Telephone:    (415) 989-5620
 4
   QUINN EMANUEL URQUHART & SULLIVAN, LLP
 5 Kevin P.B. Johnson (Bar No. 177129)
   kevinjohnson@quinnemanuel.com
 6 Andrea Pallios Roberts (Bar No. 228128)
   andreaproberts@quinnemanuel.com
 7 555 Twin Dolphin Drive, 5th Floor
   Redwood Shores, California 94065-2139
 8 Telephone:    (650) 801-5000
   Facsimile:    (650) 801-5100
 9
   Ed DeFranco (Bar No. 165596)
10 eddefranco@quinnemanuel.com
   51 Madison Avenue, 22nd Floor
11 New York, NY 10010
   Telephone:    (212) 849-7000
12 Facsimile:    (212) 849-7100

13 John E. Nathan (Pro Hac Vice)
   jnathan155@yahoo.com
14 John E. Nathan LLC
   1175 Park Avenue
15 New York, NY 10128
   Telephone:     (917) 960-1667
16
   Attorneys for Defendants and Counterclaimants
17

18                               UNITED STATES DISTRICT COURT
19               NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
20 TECHSHOP, INC., a California corporation,          CASE NO. 4:18-CV-01044-HSG (JCS)
   DORIS A. KAELIN, in her capacity as
21 Chapter 7 trustee for TECHSHOP, INC.,              DECLARATION OF ANN MCFARLAND
                                                      DRAPER IN SUPPORT OF
22                 Plaintiff,                         DEFENDANTS’ OPPOSITION TO
                                                      PLAINTIFF’S MOTION FOR
23         vs.                                        ATTORNEY’S FEES AND COSTS
24 DAN RASURE, et al.,
                                                      Jury Trial held June 3-11, 2019.
25                 Defendants.                        Judge: Haywood S. Gilliam, Jr.

26
     AND RELATED COUNTERCLAIMS
27

28
                                                                       Case No. 4:18-CV-01044-HSG (JCS)
      DECLARATION OF ANN MCFARLAND DRAPER IN SUPPORT OF DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR
                                                                             ATTORNEY’S FEES AND COSTS
      Case 4:18-cv-01044-HSG Document 263-1 Filed 08/20/19 Page 2 of 4



 1          I, Ann McFarland Draper, declare as follows:

 2          1.      I am an attorney licensed to practice in the State of California and am admitted to

 3 practice before this Court. I am an attorney at Draper Law Offices, counsel for Defendants Dan

 4 Rasure, et. al. (“Defendants”). I have personal knowledge of the matters set forth in this

 5 declaration, and if called as a witness I would testify competently to those matters.

 6          2.      I make this declaration in support of Defendants’ Opposition to Plaintiff’s Motion

 7 for Attorney’s Fees and Costs.

 8          3.      In response to Plaintiff’s discovery requests in this case, I worked with the

 9 Defendants to search for, compile, and produce over 56,900 pages of documents. Plaintiff, on the

10 other hand, produced only 803 pages of documents to the Defendants. Given the large volume of

11 pages in Defendants’ production, it took a significant amount of time to search for, compile,

12 prepare, and transmit the documents to Plaintiff.

13          4.      On August 13, 2018, I served Defendants’ discovery responses to the Plaintiff via

14 U.S. mail. Consistent with my practice, the mailed responses included an unsigned proof of

15 service page. Subsequent to mailing the responses, I executed the office copy of the proof of

16 service, which truthfully stated that I had mailed the responses. At the request of Plaintiff’s

17 counsel, I emailed a PDF version of the discovery responses to him on August 21, 2018. I

18 scanned my office copy of the responses on that date to create the PDF version to send to
19 Plaintiff’s counsel.

20          5.      Prior to serving the aforementioned discovery responses, I had asked Plaintiff’s

21 counsel for a two-week extension to produce the responses. In my experience, it is common for

22 such extensions to be granted as a matter of professional courtesy. In this case, I asked for an

23 extension on Defendants’ behalf because Dan Rasure’s participation was essential in gathering

24 responsive materials and preparing the responses, but Mr. Rasure was unavailable to assist in

25 responding to discovery requests during the responsive period due to unexpected medical

26 emergency of his wife and (then) unborn son. The discovery requests were served at 4:29 p.m. on

27 the afternoon of June 26, 2018. That same afternoon, I became aware that Mr. Rasure’s pregnant

28 wife suffered a stroke in Kansas, and had to be airlifted to a hospital in Denver; the following day,
                                                       -1-             Case No. 4:18-CV-01044-HSG (JCS)
      DECLARATION OF ANN MCFARLAND DRAPER IN SUPPORT OF DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR
                                                                             ATTORNEY’S FEES AND COSTS
      Case 4:18-cv-01044-HSG Document 263-1 Filed 08/20/19 Page 3 of 4



 1 the Rasures’ son was delivered six weeks premature; the newborn child was unable to breath on

 2 his own and remained in the Denver NICU (Neonatal Intensive Care Unit) for an extended period

 3 of time. As a result, I had little access to Mr. Rasure for an extended period of time.

 4          6.     During a hearing before this Court on October 23, 2018, I was asked by the Court

 5 whether the production ordered by Judge Spero was complete. Judge Spero’s orders had required

 6 Defendants to produce certain agreed-upon materials to Plaintiff by a stated deadline. At the time

 7 of that hearing, I truthfully answered that Defendants had completed the required production,

 8 although some of the materials had gone through that morning (rather than on the 22nd).

 9 Defendants did produce additional documents after the hearing (on October 24 and very late on

10 October 23), but these were not documents required under Judge Spero’s Order; these were third-

11 party documents outside the possession, custody or control of Defendants that Defendants had

12 been seeking and then produced promptly when obtained.

13          7.     During the 4½ hour discovery “meet and confer” on September 13, 2018, Mr.

14 Pistorino and I agreed that Defendants were not required to produce any of the documents filed in

15 Plaintiff’s bankruptcy proceedings in response to the discovery requests; Mr. Pistorino specifically

16 stated that he did not want to receive those documents. The Notices of Electronic Filing (“NEFs”)

17 that I receive from the Bankruptcy Court for filings in Plaintiff TechShop, Inc.’s bankruptcy case

18 show that Plaintiff Trustee, Doris Kaelin, receives all of those filings directly from the Bankruptcy
19 Court. During this same “meet and confer” session, Mr. Pistorino and I also discussed that

20 Defendants were not required to produce the PTO file histories in response to the discovery

21 requests; we also discussed that someone would need to get them for the trial, and it would likely

22 be Mr. Pistorino.

23

24

25

26

27

28
                                                      -2-              Case No. 4:18-CV-01044-HSG (JCS)
      DECLARATION OF ANN MCFARLAND DRAPER IN SUPPORT OF DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR
                                                                             ATTORNEY’S FEES AND COSTS
      Case 4:18-cv-01044-HSG Document 263-1 Filed 08/20/19 Page 4 of 4



 1          I declare under penalty of perjury under the laws of the State of California and the United

 2 States of America that the foregoing is true and correct, and that this declaration was executed in

 3 San Rafael, California, on Tuesday, August 20, 2019.

 4

 5                                               By/s/ Ann McFarland Draper
                                                   Ann McFarland Draper
 6
                                                    Attorney for Defendants and Counterclaimants
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                      -3-              Case No. 4:18-CV-01044-HSG (JCS)
      DECLARATION OF ANN MCFARLAND DRAPER IN SUPPORT OF DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR
                                                                             ATTORNEY’S FEES AND COSTS
